Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous office action, not repeated below are withdrawn based upon the amendment and arguments of the applicant.  Responses to the arguments advanced by the applicant are presented after the first rejection which they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5 and 10 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shibui JP 2009-020223.
Shibui JP 2009-020223 (machine translation attached) teaches positive photoresist compositions of examples 2,5,8,,11,13,16-24 using polymers (P-1 to P-3), diazoquinone 
    PNG
    media_image1.png
    76
    118
    media_image1.png
    Greyscale
 (C-3), crosslinking agent (D-1 or D-2), and a carboxylic acid (F-1 to F-3) (see table 1 at [0086]). This was spin coated on a wafer, exposed using 365 nm, and developed to form a resist pattern [0084-0088]. Useful acid generators include iodonium, sulfonium and other onium salts [0050-0056]. Useful surfactants include fluorinated surfactants such as MAGAFAC and the like [0065]. 
The applicant argues that the previous rejection did not teach the compounds now recited in the claims. The new reference includes examples using methanesulfonic acid anhydride. 
Claims 1-3,5-7,9,10 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Fujimori et al. JP 2003-140345 alone or as evidenced by Zampini et al. 20040248032 . 
Fujimori et al. JP 2003-140345 (machine translation attached) teaches adding a compound having a fluorine atom, which is preferably one having 2-15 fluorine atoms and does not generate acid upon irradiation with light This include 
    PNG
    media_image2.png
    76
    183
    media_image2.png
    Greyscale
 (D-35),
    PNG
    media_image3.png
    103
    186
    media_image3.png
    Greyscale
 (D-37),   
    PNG
    media_image4.png
    63
    76
    media_image4.png
    Greyscale
 ,
    PNG
    media_image5.png
    99
    226
    media_image5.png
    Greyscale
  (D-46),
    PNG
    media_image6.png
    93
    286
    media_image6.png
    Greyscale
(D-47) (page 46 of original).  The compositions of example 46 uses D-46 and example 47 uses D-47 (see table 7 at page 54 of original). W-2 is  
    PNG
    media_image7.png
    275
    487
    media_image7.png
    Greyscale
.


Zampini et al. 20040248032 establishes that Megafac R-08 is an fluoroacrylate ester copolymer. Fujimori et al. JP 2003-140345 establishes that Megafac R-08 includes both silicon and fluorine.  The combination of these teachings clearly establishes that Megafac R-08 is  a polymeric fluorine containing surfactant.  The acid sensitive polymer is considered to be the fluorinated polymer required by the claims. 
The applicant argues that the previous rejection did not teach the compounds now recited in the claims. The new reference includes examples using pentafluoropropionic acid anhydride  (D-46) and   heptafluorobutanoic acid anhydride (D-47). 
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. JP 2003-140345 in combination with Zampini et al. 20040248032. 

The applicant argues that the previous rejection did not teach the compounds now recited in the claims. The new reference includes examples using pentafluoropropionic acid anhydride  (D-46) and   heptafluorobutanoic acid anhydride (D-47) and renders obvious to addition of fluorinated carboxylic acids. 
Claims 1-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fujimori et al. JP 2003-140345 in combination with Zampini et al. 20040248032, further in view of Aoyama et al. 5148322. 
Aoyama et al. 5148322 teaches the coating and drying of resists to increase the thickness of the resist (6/51-62). 
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Fujimori et al. JP 2003-140345 and Zampini et al. 20040248032 by coating the resist multiple times to increase the thickness as taught by Aoyama et al. 5148322. 
Claims 1-3,6,7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002).
Masuyama et al. 20150248052 teaches composition 1, where resin A-1, is combined with resin X-1, PAGs B1-5 and B1-22, I-3 (bounded by formula 1, where X is C=O, [0492]), quencher D1 and solvents including propyleneglycol monomethyl ether acetate (bounded by formula 1, where X is C=O). Notes iodophenyl diacetate (I-1-a) at [0492].  The last compound in the left column of page 4 includes acetate as the ligand.  These are bounded by formula (I) where R1,R2 and R3 can be a C1-24 hydrocarbon where a hydrogen can be replaced by a substituent, a methylene group can be replaced by a substituent or a carbonyl group. The hydrocarbon can be aliphatic, alicyclic, aromatic, such as methyl, ethyl or propyl, or phenyl.  Halogen substituents include fluorine, chlorine or bromine, preferably R1 is R4-COO- where R4 is a C1-24 hydrocarbon group where a methylene can be replaced by oxygen, or a carbonyl group and a hydrogen can be replaced by hydroxy, halogen or nitro groups, R2 is preferably phenyl  [0011-0056].  The presence of these compounds is shown to improve line edge roughness (LER) and depth of focus (DOF) in table 2 (Page 78). 
Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) teaches the use of hydroxy(tosyloxy)iodobenzene as a PAG for photoresist. 
	It would have been obvious to modify the examples of Masuyama et al. 20150248052
by replacing I-3 with another hypervalent iodine compounds known to act as a photoacid generator such as hydroxy(tosyloxy)iodobenzene taught by Miyagawa et al. “Trivalent iodine . 
Claims 1-3,6,7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002), further in view of Aoyama et al. 5148322.
It would have been obvious to one skilled in the art to modify the processes rendered obvious by the combination of Masuyama et al. 20150248052 and Miyagawa et al. “Trivalent iodine compounds and periodonium salts as PAG, J photopoly. Sci. Technol. Vol. 15(3) pp 379-380 (2002) by coating the resist multiple times to increase the thickness as taught by Aoyama et al. 5148322. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee 20050026071 teaches phenyldimethoxyborates as a crosslinker bound to the polymer and the result was then combined with a photoacid to form the photoresist composition. 
	Ichikawa et al. JP 2018-185503 teaches iodonium salts of formula (I)
    PNG
    media_image8.png
    68
    197
    media_image8.png
    Greyscale
.
	Masuyama et al. JP 2016-212403 teaches acid unstable additives to improve the resist pattern roughness. 
    PNG
    media_image9.png
    54
    229
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    81
    153
    media_image10.png
    Greyscale
.
	Konishi JP 2008-026358 teaches borane photoinitiators 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT

Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        March 29, 2022